Citation Nr: 0125510	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-12 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1956 to November 1957.

In a rating decision dated in January 1958, the Department of 
Veterans Affairs Regional Office (RO) in Dallas, Texas, 
granted the veteran's claim of entitlement to service 
connection for tinea pedis, and assigned a noncompensable 
evaluation.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the RO in Waco, 
Texas, which denied the veteran's claim of entitlement to a 
compensable evaluation for service-connected tinea pedis.  In 
August 1999 the veteran filed a timely notice of 
disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2001).  The RO subsequently 
provided the veteran a statement of the case and notification 
of his appellate rights.  In June 2000 the veteran perfected 
his appeal and the issue was properly certified to the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 
19.29(b), 19.30, 20.302 (2001).  

The Board notes that the veteran presented for a hearing 
before a regional hearing officer in November 2000 and for a 
Travel Board hearing before the undersigned Board Member in 
August 2001.  Transcripts of both proceedings are of record.  


FINDING OF FACT

The veteran's service-connected tinea pedis is manifested by 
no more than slight, if any, exfoliation, exudation or 
itching on a nonexposed surface or small area.  



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected tinea pedis, which is currently evaluated 
as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 
7813 (dermatophytosis).  

I.  Factual Background

Service medical records indicate that while in service the 
veteran was diagnosed with and treated for hyperhidrosis of 
the feet.  During his separation examination, the veteran 
continued to complain of foot problems.  

In November 1957 the veteran filed a claim seeking service 
connection for trench foot, removal of shotgun pellets with 
residual headaches, and chest pains.  He was afforded a VA 
examination in December 1957 to which the veteran reported 
with a history of foot problems in service and current 
complaints of headaches, chest pain, and stomach pain.  The 
veteran was provided a special dermatological examination, at 
which time he reported recurrent itching, stinging, burning, 
and tingling between the toes.  Physical examination revealed 
no anomaly between the toes and the veteran's diagnosis of 
trench foot was accordingly changed to tinea pedis.  The RO, 
in a rating decision dated in January 1958, granted the 
veteran's claim of service connection for tinea pedis and 
assigned a noncompensable evaluation; the remaining claims 
were denied.  

The veteran sought an increased rating in June 1969.  At that 
time he indicated that his service-connected foot condition 
was worse and negatively impacted his employment.  VA 
outpatient treatment records indicate that the veteran's feet 
were infected in June 1969.  In August 1969 the veteran was 
afforded a VA examination during which the examiner noted 
only minor scaling with dyshidrotic eczema as opposed to 
fungus.  The RO, in a rating decision dated in August 1969, 
denied the veteran's claim of entitlement to a compensable 
evaluation.  

In May 1999 the veteran filed another claim seeking a 
compensable evaluation for his service-connected tinea pedis.  
He was afforded another VA examination in June 1999 to which 
he reported with complaints of intermittently tender feet 
with recurrent skin rashes.  Physical examination revealed no 
scales, ulceration, exfoliation, and crusting, systemic or 
nervous manifestations.  Only a few hyperpigmented patches 
were seen at the axilla.  The veteran was diagnosed with a 
history of tinea pedis, which was not active at the time of 
examination.  In July 1999 the RO continued to deny the 
veteran's claim of entitlement to a compensable evaluation 
for service-connected tinea pedis.  

Records of outpatient treatment received from November to 
December 1999 indicate that the veteran presented with 
calluses on his feet, which were treated with topical 
ointments.  

In November 2000 the veteran presented for a hearing before 
an RO hearing officer.  According to the veteran's testimony, 
he continued to use topical ointments to treat his service-
connected tinea pedis.  He further testified that 
occasionally he has to wear stockings and special shoes.  The 
veteran contended that the June 1999 VA examination was 
inadequate because he did not believe the examiner spent 
enough time evaluating his feet.  The hearing officer ordered 
a new VA examination.  

Later in November 2000 the RO received records of outpatient 
treatment received by the veteran from April 1999 to June 
2000.  The records indicated hyperpigmentation and scaling of 
the veteran's feet bilaterally in August 1999.  In June 2000 
it was noted that although the veteran was being treated with 
support stockings bilaterally, there were no ulcers or 
lesions on his feet and there was no loss of tissue.  

In January 2001 the veteran was provided the VA examination 
ordered by the RO hearing officer.  The examiner noted that 
the last reported flare up of tinea pedis was in the early 
1990's.  According to the veteran he had had no recent 
trouble.  Physical examination revealed no dorsalis pedis or 
posterior tibial pulses in either foot.  While the veteran 
reported that his walking was limited to about one block, 
such limitation was apparently due to peripheral arterial 
occlusive disease and not his service-connected tinea pedis.  
The examiner further noted that there was no exfoliation, 
exudation, itching, scaling, or pigment abnormalities.  There 
was also no fungus infection between the toes or on the 
dorsum or soles of either foot.  

The RO continued the veteran's noncompensable evaluation in a 
rating decision dated in March 2001.  

Progress notes of treatment received from May 1999 to April 
2001 indicate some dark brown nodules under the skin arch of 
the veteran's feet bilaterally; however, there were no signs 
of infection, no tenderness to palpation, and no drainage.  

In August 2001 the veteran presented for a Travel Board 
hearing before the undersigned Board Member.  According to 
the veteran's testimony his feet itch only once in a while 
and have occasionally flaked.  He reported sores on his skin 
just a few weeks prior to the hearing.  The veteran and his 
wife further testified that he treats his feet with over the 
counter ointments.  

II.  Legal Analysis

A.  Preliminary Matters

At the outset, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  Public Law No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. § 5103 (West Supp. 2001)).  The Act also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).

The changes in law brought about by the new legislation are 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  The RO, in the statement of the case and 
supplemental statement of the case, issued in April 2000 and 
March 2001, respectively, has set forth the law and facts in 
a fashion that clearly and adequately informed the veteran of 
the evidence needed to substantiate his claim.  Neither the 
veteran nor his representative has identified any additional 
evidence, needed to adjudicate this claim, which has not 
already been associated with the claims file.  

Accordingly, the Board may proceed to decide this matter 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

B.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual disability in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  

The veteran's tinea pedis is currently evaluated as 
noncompensable under Diagnostic Code (DC) 7813, as analogous 
to dermatophytosis.  Dermatophytosis is rated under the same 
rating schedule as eczema, DC 7806.  A noncompensable 
evaluation is assigned for slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area.  
To warrant a 10 percent rating for eczema, there must be 
evidence of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, DC 7806.  

Progress notes from June 2000 indicate no ulcers or lesions 
and no loss of tissue.  The VA examination provided to the 
veteran in January 2001 indicated no exfoliation, exudation, 
itching, scaling, or pigment abnormalities.  While progress 
notes from April 2001 revealed some small dark brown nodules 
under the skin arch of the feet bilaterally, there were no 
signs of infection, no tenderness to palpation, and no 
drainage.  Inasmuch as there is no competent medical evidence 
of any exfoliation, exudation or itching, the Board finds 
that the veteran's service-connected tinea pedis is properly 
rated as noncompensable under 38 C.F.R. § 4.118, DC 7813.  

There is no evidence of any exfoliation, exudation or itching 
involving an exposed surface or extensive area.  In fact, as 
discussed above, the VA examiner in January 2001 specifically 
noted that there was no exfoliation, exudation, itching, 
scaling, or pigment abnormalities.  It was further noted that 
there was no fungus found between the toes or on the dorsum 
or soles of either foot.  The examiner specifically stated 
that the veteran's tinea pedis was not currently active.  
Similar findings were made on VA examination in June 1999.  
It is also noted that the veteran's two examinations that 
were afforded to him during the pendency of this appeal 
covered the winter and summer times.  See Ardison v. Brown, 6 
Vet. App. 405, 407 (1994) (whenever possible examinations of 
skin conditions should be made when most disabling).  In sum, 
both examinations reflect that a noncompensable rating is 
appropriate under DC 7813.  

According to the veteran's own testimony, his skin only 
itches every once in a while.  He denied any current skin 
flaking, reporting instead that while it flaked in the past, 
it hadn't done so recently.  Hearing transcript (T.) 10.  The 
veteran also denied any sores on his skin at the time of his 
Travel Board hearing.  T. 10.  Therefore, and for the reasons 
discussed above, the Board finds that the veteran does not 
have any exfoliation, exudation or itching involving an 
exposed surface or extensive area such as to warrant a 10 
percent evaluation under DC 7813.  

The Board also notes that the veteran testified that his feet 
bothered him every day.  T. 9.  When the veteran was last 
examined by VA for rating purposes in January 2001, the 
examiner noted that the veteran's walking ability was limited 
to about one block, and that this was due to peripheral 
occlusive disease, not the service-connected skin disorder.  
38 C.F.R. § 4.14 (2001) precludes the use of manifestations 
that are not service-related when evaluating service-
connected disability.  Therefore, any symptoms associated 
with the nonservice-related peripheral occlusive disease may 
not be used to rate the service-connected tinea pedis.  As 
discussed above, the Board only considered the manifestations 
of the service-connected skin disability in applying the 
pertinent diagnostic criteria.         

The Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b)(1).  However, the veteran does not 
allege and the competent evidence of record does not reveal 
that the service-connected tinea pedis results in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise presents an exceptional or 
unusual disability picture.  Therefore, the Board finds that 
an extra-schedular rating is not warranted.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable evaluation for service-connected tinea pedis is 
denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

